—Judgment, Supreme Court, New York County (Harold Rothwax, J., at sentence; Aloysius Melia, J., at suppression hearing), rendered on January 20, 1984, unanimously affirmed.
Application by appellant’s counsel to withdraw as counsel is granted. (See, Anders v California, 386 US 738; People v Saunders, 52 AD2d 833.) We have reviewed this record and agree with appellant’s assigned counsel that there are no nonfrivolous points which could be raised on this appeal. Concur—Kupferman, J. P., Sullivan, Ross, Milonas and Rosenberger, JJ.